Citation Nr: 1123613	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee injury, collateral ligament strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to April 1996.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Waco, Texas and that RO now has jurisdiction over the claims on appeal.

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in June 2009, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on March 24, 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  

The issue of entitlement to service connection for a left knee injury, collateral ligament strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Service connection for a left knee injury was denied in a November 1996 rating decision.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal the decision.  

3.  The evidence received since the November 1996 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee injury, collateral ligament strain.  



CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied entitlement to service connection for a left knee injury, collateral ligament strain is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(b), 20.1103 (2010).

2.  The evidence received since the November 1996 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for a left knee injury, collateral ligament strain, any error by VA in complying with the requirements of VCAA is harmless.  As noted above, the underlying claim of service connection is being REMANDED to the AMC for further development.  
II.  Decision

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veteran Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the time of the November 1996 rating decision, which denied service connection for a left knee injury, the evidence of record consisted of the Veteran's service treatment records and his April 1996 formal claim for VA benefits.  In his April 1996 application for compensation benefits, the Veteran indicated that he suffered a knee injury during his military service while playing basketball.  In the November 1996 rating decision, the RO noted that service treatment records reflected treatment for left knee pain after playing basketball in November 1995.  The Veteran was scheduled for a VA examination in August 1996 to determine the etiology of any current left knee disability, but he failed to report to the examination.  The Veteran submitted no current treatment records showing a current left knee disability nor provided the RO with an authorization and release form to obtain such records.  As such, the RO concluded that service connection for a left knee injury was not warranted because there was no evidence of a current left knee disability being related to his active military service.  The Veteran was notified of the denial in a November 1996 letter, including his appellate rights.  He did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Based upon the evidence of record, the Board finds new and material evidence to reopen the claim for service connection for a left knee injury, lateral collateral ligament strain.  Since the November 1996 rating decision, the evidence received into the record includes VA outpatient treatment records from September 2007 to February 2008, a VA magnetic resonance imaging (MRI) study dated January 2008, an October 2007 statement from the Veteran's wife, and private medical records dated November 2006 to June 2007.  Of particular importance are the obtained VA and private treatment records, which reflect a current diagnosis of a left knee disability.  Most recently, a January 2008 MRI of the left knee showed a lateral meniscus tear, along with a positive McMurray's sign.  See the January 2008 VA outpatient treatment note.  Given the state of the current record and the newly received evidence, the Board finds that new and material evidence has been submitted.  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a left knee injury, lateral collateral ligament strain is reopened.  To this extent only, the benefit sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for entitlement to service connection for a left knee injury, lateral collateral ligament strain.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his current left knee disability is attributable to his active military service.  

Review of the Veteran's service treatment records show that in November 1995, the Veteran reported to sick call with complaints of left knee pain.  The Veteran reported twisting his left knee while playing basketball and falling to the ground.  Since that time, he admitted to enduring pain and problems walking.  Physical examination of the left knee revealed no effusion, full flexion and extension, and negative Lachman's testing.  There was some tenderness along the lateral collateral ligament, and the physician assessed him with a lateral collateral ligament strain.  He was requested to follow-up with the orthopedics department in one week.  According to the follow-up orthopedic report, the Veteran again reported injuring his left knee after playing basketball.  Physical observation of the left knee revealed 2/5 edema with some limited range of motion when flexing and extending the left leg.  He was diagnosed with a possible strain.  

Post service treatment records reflect continuing complaints, treatment, and diagnosis of a left knee disability.  Beginning in March 2007, private treatment records reflect complaints of left knee pain for the past two to three months.  The Veteran reported injuring his left knee while riding his bicycle.  He explained that he fell down onto his side and then rolled down a hill.  He also reported having some left knee pain from a prior in-service basketball injury.  Physical examination of the left knee revealed tenderness with some mild effusion, and no frank instability on the medial lateral or anterior/posterior stressing.  The Veteran returned for follow-up treatment later on the same month after twisting his left knee two months prior while playing basketball.  As noted in the March 2007 private physical medicine and rehabilitation consultation report, the Veteran reported feeling a popping sensation in the lateral side of the left knee.  The private physician also noted the Veteran's history of a left knee injury in service and after physical examination of the Veteran, he was diagnosed with left knee sprain/strain, mechanical knee based on the patient's complaints, and rule out possible meniscus pathology.  More recently, a VA MRI test showed a lateral meniscus tear.  See February 2008 VA outpatient treatment note.  Since his discharge from active duty, the Veteran asserts that his problems associated with his left knee have continued to persist.  

The Veteran has not been provided a VA medical examination for his left knee disability.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2010).

In this case, the Veteran's reports of continuity of symptomatology regarding his claimed left knee disability can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").  However, in the absence of a competent medical opinion pertaining to whether the Veteran currently has a diagnosed disability consistent with his complaints, and if so, whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  In this regard, the Board notes that the Veteran is competent to state that he incurred a left knee injury while playing basketball during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.").  He is also competent to describe the symptoms he currently experiences.  Therefore, the Veteran should be scheduled for a VA examination of his left knee disability.  The RO should also attempt to obtain any current pertinent VA and private treatment records.

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any outstanding VA treatment records dated from February 2008 to the present and any private treatment records dated from March 2007 to the present which are pertinent to the claimed left knee disability.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his claimed left knee disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with his left knee found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability of the left knee is present the examiner must state so.  The examiner should also discuss the March 2007 bicycle and basketball injuries, and their impact, if any, on his current left knee disability.  See the March 2007 private medical records.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


